Citation Nr: 9923063	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma with cor pulmonale.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
June 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.           


FINDING OF FACT

According to pulmonary function tests, dated in December 
1995, the appellant's bronchial asthma with cor pulmonale is 
manifested primarily by a Forced Expiratory Volume in one 
second (FEV-1) which is less than 40 percent of predicted 
value, pre-bronchodilator.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for a total rating (100 percent) for bronchial 
asthma with cor pulmonale have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
4.7, 4.97, Diagnostic Code 6602 (1996); 61 Fed. Reg. 46,720 
(1996) (codified at 38 C.F.R. § 4.97, Diagnostic Code 6602). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
bronchial asthma in an October 1943 rating decision.  At that 
time, the RO stated that the appellant's service medical 
records showed that the appellant received treatment for 
bronchial asthma.  Thus, it was the RO's determination that 
the appellant's asthma was incurred during service.  The RO 
assigned a 10 percent disabling rating.  

In a September 1952 rating action, the RO reduced the 
appellant's disabling rating for his service-connected 
bronchial asthma from 10 percent to zero percent.  At that 
time, the RO primarily based its decision on the results of 
the appellant's August 1952 VA examination which showed that 
there were no current findings of asthma.  

In October 1995, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he requested 
that his service-connected bronchial asthma be re-evaluated 
because it had worsened since his last VA examination.  The 
appellant indicated that he had one or more asthma attacks 
per week.  The appellant further noted that he required 
oxygen, and that he needed to use a nebulizer for his 
breathing restriction.  

In October 1995, the RO received private medical records from 
M.D.N., M.D., and the Spohn Hospital, from December 1994 to 
March 1995.  The records show that in December 1994, the 
appellant was hospitalized after complaining of shortness of 
breath for the past day.  At that time, it was noted that the 
appellant had a history of cerebral arteriosclerosis, chronic 
obstructive pulmonary disease, and cor pulmonale with heart 
failure.  The appellant underwent a physical examination 
which showed that his blood pressure was 116/69, and his 
pulse rate was 80.  The appellant's heart had a regular 
rhythm.  In regards to the appellant's lungs, there were 
marked distal sounds, emphysematous, scattered wheezes and 
rhonchi, and coarse rales.  An x-ray was interpreted as 
showing cardiac enlargement with left pleural effusion.  
During the appellant's hospitalization, his treatment 
consisted of intermittent positive pressure breathing and 
medication.  The appellant's diagnoses upon his discharge 
included the following: (1) chronic obstructive pulmonary 
disease with pulmonary emphysema and possible bullous 
emphysema, (2) heart failure secondary to lungs and coronary 
arteriosclerosis, and (3) generalized arteriosclerosis.  

The private medical records from Dr. M.D.M and the Spohn 
Hospital show that on March 17, 1995, the appellant was once 
again hospitalized after complaining that he was having 
problems breathing.  At that time, the examining physician 
stated that the appellant had a history of chronic 
obstructive pulmonary disease and asthma.  Upon admission, 
the appellant's physical examination showed that his blood 
pressure was 130/81, pulse rate was 86, and respiration was 
20.  The examiner noted that the appellant was in mild 
respiratory distress.  The appellant's heart had a regular 
rhythm and rate, and his chest had some coarse breath sounds.  
There was some pain over the appellant's entire chest wall.  
The appellant was then treated with medication and discharged 
on March 24, 1995.  At that time, the appellant was diagnosed 
with the following: (1) severe chronic obstructive pulmonary 
disease, (2 ) asthmatic bronchitis, (3) generalized 
arteriosclerosis, and (4) arteriosclerotic heart disease as 
well as cor pulmonale heart disease.  

According to the private medical records from Dr. M. and the 
Spohn Hospital, on March 25, 1995, one day after the 
appellant's discharge from the Spohn Hospital, he was once 
again hospitalized after complaining of shortness of breath 
and feeling "numb all over."  At that time, the appellant's 
blood pressure was 146/90 and he had scattered rhonchi.  The 
appellant was given oxygen and medication, and he was 
discharged on March 30, 1995.  The appellant's diagnoses upon 
discharge included the following: (1) pulmonary emphysema and 
fibrosis, and (2) chronic obstructive pulmonary disease.  

In December 1995, the appellant was scheduled for a VA 
examination.  At that time, it was noted in the examination 
report that the appellant was unable to travel to the San 
Antonio VA Medical Center (VAMC) for a physical examination 
because of poor health.  However, according to the report, 
the appellant had been recently admitted to the San Antonio 
VAMC via ambulance for pneumonia.  The RO requested that the 
VA examiner provide an opinion regarding the appellant's 
bronchial asthma using the appellant's discharge summary and 
outpatient treatment records.  Upon a review of the 
appellant's claims file, the examiner stated that the 
appellant's heart had a regular rate and rhythm.  According 
to the examiner, the appellant's lungs had bilateral basilar 
crackles and occasional expiratory wheezes, and his blood 
pressure was 184/94.  

A private medical record from the Corpus Christi Radiology 
Center, dated in December 1995, shows that at that time, the 
appellant had an x-ray taken of his chest.  The x-ray was 
interpreted as showing a heart size at the upper limits of 
normal.  There were changes which were highly indicative of a 
pulmonic infiltration at the left lung base, most likely of 
recent origin, with some linear scarring associated with it 
as well as linear scarring at the right lung base.  There was 
also a poorly defined nodular density in the right upper 
lobe.  

In a February 1996 correspondence from Mr. L.G., the 
appellant's representative from Disabled American Veterans, 
to the RO, Mr. G. noted that the appellant had not been 
afforded any pulmonary function tests on his last 
compensation and pension (C & P) examination, or if he had 
undergone pulmonary testing, the tests had not been returned 
with his C & P examination report.  Mr. G. further indicated 
that the appellant had been diagnosed with cor pulmonale with 
heart failure, and that it was possible that his cor 
pulmonale was secondary to or the proximate result of his 
service-connected bronchial asthma.  

In May 1996, the RO received the appellant's pulmonary 
function tests, dated in December 1995.  The pulmonary 
function testing showed that a Forced Expiratory Volume in 
one second (FEV-1), pre-bronchodilator, measured 34.67 
percent of predicted value on the first test, 34.39 percent 
of predicted value on the second test, and 32.30 percent of 
predicted value on the third test.  In another set of 
testing, the appellant's FEV-1, pre-bronchodilator, measured 
34.67 percent of predicted value and, post-bronchodilator, 
his FEV-1 measured 45.38 percent of predicted value.  The 
pulmonary function testing also showed that a Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV- 1/FVC), pre-bronchodilator, measured 84.97 percent of 
predicted value on the first test, 88.19 percent of predicted 
value on the second test, and 113.63 percent of predicted 
value on the third test.  In another set of testing, the 
appellant's FEV-1/FVC, pre-bronchodilator, measured 84.97 
percent of predicted value and, post-bronchodilator, his FEV-
1/FVC measured 87.35 percent of predicted value.  The 
examiner noted that there were combined severe restrictions, 
and that there were mild obstructions with a lung defect.  
According to the examiner, there was no significant 
improvement post bronchodilator.  

In a May 1996 rating action, the RO denied the appellant's 
claims for entitlement to an increased rating for bronchial 
asthma and entitlement to service connection for chronic cor 
pulmonale as secondary to the service-connected asthma.  The 
appellant filed a Notice of Disagreement (NOD) in November 
1996, and a Statement of the Case (SOC) was issued in March 
1997.  The appellant submitted his substantive appeal in 
March 1997.  

A private medical statement from Dr. M.D.N., dated in May 
1997, shows that at that time, Dr. N. indicated that the 
appellant had numerous disorders including obstructive 
pulmonary disease, emphysema, fibrosis, and arteriosclerotic 
heart disease with periodic failure.  It was Dr. N.'s opinion 
that due to the appellant's many health problems, it would be 
very difficult for him to travel to the San Antonio VAMC for 
treatment or for an examination.

In May 1997, the RO requested that A.A., M.D., a VA examiner, 
review the appellant's claims file and offer an opinion as to 
the etiology of the appellant's cor pulmonale.  Upon a review 
of the claims file, Dr. A. stated that the appellant had a 
history of coronary artery disease, congestive heart failure, 
severe Parkinson's disease, and chronic obstructive pulmonary 
disease.  Dr. A. indicated that in 1994, the appellant was 
treated after complaining of shortness of breath and 
bronchospasm.  According to Dr. A., x-ray reports showed 
hyperinflation and changes consistent with chronic 
obstructive pulmonary disease.  Dr. A. reported that 
pulmonary function tests showed a mild to moderate 
obstruction with some restrictive features.  Dr. A. noted 
that there were no lung volumes available for review, but 
that there was some disproportion of the decrease in FVC and 
FEV-1, as compared to the ratio.  It was Dr. A.'s opinion 
that the appellant had chronic lung disease, and that it was 
possible that his lung disease contributed to the development 
of his cor pulmonale, as well as a history of coronary artery 
disease.  

A private medical statement from B.G., M.D., dated in August 
1998, shows that at that time, Dr. G. indicated that the 
appellant had chronic obstructive pulmonary disease.  
According to Dr. G., the appellant was bedridden and his 
prognosis was poor.  

In a March 1999 rating action, the RO granted the appellant's 
claim for entitlement to service connection for cor 
pulmonale, as secondary to the service-connected bronchial 
asthma.  At that time, the RO recharacterized the appellant's 
service-connected bronchial asthma as bronchial asthma with 
cor pulmonale.  The RO then increased the appellant's 
disabling rating for his bronchial asthma with cor pulmonale 
from zero percent to 10 percent disabling under Diagnostic 
Code 7099-6602.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on his assertion that his service-connected bronchial 
asthma with cor pulmonale has increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When the 
appellant submits a well-grounded claim, VA must assist him 
in developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim has 
been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  When, after careful consideration of all the 
evidence of record, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3.  

As previously stated, in a March 1999 rating action, the RO 
recharacterized the appellant's service-connected bronchial 
asthma as bronchial asthma with cor pulmonale.  The RO then 
increased the appellant's disabling rating for his bronchial 
asthma with cor pulmonale from zero percent to 10 percent 
disabling under Diagnostic Code 7099-6602.  

The Board notes that in regards to the appellant's service-
connected cor pulmonale, although cor pulmonale is not listed 
on the Schedule, the RO has assigned Diagnostic Code 7099.  
See 38 C.F.R. § 4.27 (unlisted disabilities requiring rating 
by analogy will be coded first the numbers of the most 
closely related body part and "99").  However, the Board 
observes that in the March 1999 Supplemental Statement of the 
Case, the RO indicated that the appellant's service-connected 
bronchial asthma with cor pulmonale should be evaluated under 
the diagnostic code which reflected the predominant 
disability, which was Diagnostic Code 6602.  Thus, as 
previously stated, the RO has assigned a 10 percent disabling 
rating under Diagnostic Code 6602 for the appellant's 
service-connected bronchial asthma with cor pulmonale.  

The Board notes that the VA regulations for evaluations 
disabilities of the respiratory system changed effective 
October 7, 1996.  See Schedule for Rating Disabilities, 
Respiratory System, 61 Fed. Reg. 46,720 (1996) (to be 
codified at 38 C.F.R. Part 4).  The U.S. Court of Appeals for 
Veterans Claims (Court) has ruled that, where the law or 
regulations change after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

According to the General Rating Formula for Bronchial Asthma, 
in effect prior to October 7, 1996, a 10 percent evaluation 
was warranted for mild paroxysms of asthmatic type breathing, 
characterized by high pitched expiratory wheezing and 
dyspnea, occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation required 
moderate, rather frequent asthma attacks (separated by only 
10 to 14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent evaluation requires severe 
bronchial asthma manifested by frequent attacks (one or more 
attacks weekly) and marked dyspnea on exertion between 
attacks with only temporary relief by medication.  More than 
light manual labor must be precluded.  A 100 percent rating 
is allowed for a pronounced condition represented by 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Effective October 7, 1996, bronchial asthma is to be 
evaluated under the General Rating Formula for Bronchial 
Asthma. 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 
4.97, Diagnostic Code 6602).  According to the General Rating 
Formula for Bronchial Asthma, a 10 percent evaluation is 
warranted where the veteran has an FEV-1 of 71 to 80 percent 
of predicted value, or; an FEV-1/FVC of 71 to 80 percent of 
predicted value, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
where the veteran has an FEV-1 of 56 to 70 percent of 
predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted where the 
veteran has an FEV-1 of 40 to 55 percent of predicted value, 
or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is warranted where the veteran has an 
FEV-1 which is less than 40 percent of predicted value, or; 
an FEV-1/FVC which is less that 40 percent of predicted 
value, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  A Note which follows these 
provisions indicates that in the absence of clinical findings 
of asthma at the time of the examination, a verified history 
of asthmatic attacks must be of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.

To summarize, the appellant maintains that his current rating 
is not high enough for the amount of disability that his 
service connected bronchial asthma with cor pulmonale causes 
him.  He states that he has one or more asthma attacks per 
week.  According to the appellant, he requires oxygen and he 
needs to use a nebulizer for his breathing restriction.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the instant case, the Board finds that the new revised 
criteria is more favorable to the appellant.  The Board notes 
that, as previously stated, in December 1995, the appellant 
underwent pulmonary function testing.  The testing showed 
that the appellant's FEV-1, pre-bronchodilator, measured 
34.67 percent of predicted value on the first test, 34.39 
percent of predicted value on the second test, and 32.30 
percent of predicted value on the third test.  In addition, 
in another set of testing, the appellant's FEV-1, pre-
bronchodilator, measured 34.67 percent of predicted value 
and, post-bronchodilator, his FEV-1 measured 45.38 percent of 
predicted value.  The Board further notes that the examiner 
stated that there was no significant improvement post 
bronchodilator.

In light of the above, the Board observes that although the 
appellant's FEV-1 was over 40 percent of predicted value when 
he used the bronchodilator, the appellant's FEV-1 percentages 
without the bronchodilator were all less than 40 percent of 
predicted value.  As previously stated, under Diagnostic Code 
6602, a 100 percent evaluation is warranted where the veteran 
has an FEV-1 which is less than 40 percent of predicted 
value, or; an FEV-1/FVC which is less that 40 percent of 
predicted value, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Thus, the Board notes that 
the recently revised rating criteria is very clear in that it 
contemplates the assignment of a 100 percent disability 
rating when the FEV-1 is shown to be less than 40 percent of 
predicted value.  Moreover, as stated above, the appellant 
has contended that he has one or more asthma attacks per 
week, and the evidence of record shows that the appellant has 
taken steroids for his asthma.  Accordingly, after resolving 
all reasonable doubt in the appellant's favor, the Board 
concludes that the evidence of record more closely 
approximates the criteria for a 100 percent rating under 
Diagnostic Code 6602.  Therefore, an increased evaluation of 
100 percent is warranted for the appellant's service-
connected bronchial asthma with cor pulmonale. 


ORDER

An increased evaluation of 100 percent for the appellant's 
bronchial asthma with cor pulmonale is granted, subject to 
the regulations applicable to the payment of monetary awards.  






		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

